 



Exhibit 10.3

UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

             

--------------------------------------------------------------------------------

           
In the Matter of
    )      

    )      
RIGGS NATIONAL CORPORATION
    )               Docket No.       05-003-B-HC
Washington, D.C.
    )      

    )      

    )      

--------------------------------------------------------------------------------

           

     WHEREAS, it is the common goal of Riggs National Corporation, Washington,
D.C. (“Riggs”), a registered bank holding company, and the Board of Governors of
the Federal Reserve System (“Board of Governors”) to maintain the financial
condition and the continued safe and sound operation of Riggs and its
consolidated organization;

     WHEREAS, Riggs is continuing to implement provisions of the consent Order
to Cease and Desist issued on May 14, 2004 by the Board of Governors against
Riggs and Riggs International Banking Corporation, Miami, Florida (“RIBC”), an
Edge corporation organized under Section 25A of the Federal Reserve Act (12
U.S.C. 611 et seq.), which is a wholly-owned subsidiary of Riggs Bank, N.A.,
Washington, D.C. (the “May 2004 Order”);

     WHEREAS, RIBC ceased to exist as a separate entity as of December 31, 2004,
and all of RIBC’s remaining operations, accounts, property, and records have
been transferred to Riggs Bank, N.A.;

     WHEREAS, to reflect RIBC’s closure and developments in the condition of the
Riggs consolidated organization since the issuance of the May 2004 Order, the
May 2004 Order is being terminated, and Riggs is consenting to the issuance of
this new Cease and Desist Order (the “Order”) by the Board of Governors; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, on January 26, 2005 the board of directors of Riggs, at a duly
constituted meeting, adopted a resolution:

          (1) authorizing and directing Robert L. Allbritton, Chief Executive
Officer, to enter into this Order on behalf of Riggs and consenting to
compliance by Riggs and its institution-affiliated parties, as defined in
sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended (12
U.S.C. 1813(u) and 1818(b)(3)) (the “FDI Act”), with each and every provision of
this Order; and

          (2) waiving any and all rights that Riggs may have pursuant to section
8 of the FDI Act and 12 C.F.R. part 263 or otherwise to the issuance of a notice
of charges; to a hearing for the purpose of taking evidence with respect to any
matter implied by or set forth in this Order; to judicial review of this Order;
or to challenge or contest, in any manner, the basis, issuance, validity, terms,
effectiveness or enforceability of this Order or any provision hereof.

     NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to section 8(b) of the FDI
Act, that Riggs shall cease and desist and take affirmative action as follows:

Management, Board Oversight, and Risk Management

     1. Riggs shall continue to implement the plans required by the May 2004
Order to strengthen management, board oversight and risk management. Riggs
shall, at a minimum:

          (a) Within 90 days of this Order, fully implement all recommendations
and address all criticisms of the management review required by paragraph 1 of
the May 2004 Order;

          (b) within 90 days of this Order, fully implement the board oversight
plan required by paragraph 2 of the May 2004 Order;

          (c) within 90 days of this Order, fully implement the risk management
plan required by paragraph 3 of the May 2004 Order;

2



--------------------------------------------------------------------------------



 



          (d) track the implementation of the recommendations and the plans; and

          (e) within 180 days of this Order, validate the effectiveness of the
aforementioned implementation and submit a written report to the Federal Reserve
Bank of Richmond (the “Reserve Bank”) that (i) summarizes the actions taken to
fully comply with the relevant provisions of the May 2004 Order and
(ii) describes the actions taken to validate compliance.

     2. Within 60 days of this Order, Riggs shall submit to the Reserve Bank an
acceptable plan that shall, at a minimum, address, consider, and include:

          (a) Recommendations in the report of the inspection of Riggs commenced
on August 2, 2004 (the “Report of Inspection”) and any criticisms from prior
inspections that have not yet been addressed;

          (b) procedures designed to ensure that services provided to the Riggs
consolidated organization by retained third party consultants and attorneys
(i) are subject to oversight and coordination by Riggs management, and (ii) are
conducted under appropriate contractual arrangements;

          (c) such steps as are necessary to identify and retain critical
employees within the Riggs consolidated organization and, where necessary, to
recruit and hire additional qualified personnel; and

          (d) existing and emerging operational, compliance, and structural
concerns noted in the Report of Inspection.

3



--------------------------------------------------------------------------------



 



Capital Plan

     3. Within 30 days of this Order, Riggs shall submit to the Reserve Bank an
acceptable written plan to achieve and maintain sufficient capital at the
consolidated organization. The plan shall, at a minimum, address, consider, and
include:

          (a) The consolidated organization’s current and future capital
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies: Risk-Based Measures and Tier 1 Leverage Measures, Appendices
A and D of Regulation Y of the Board of Governors;

          (b) the anticipated level of retained earnings;

          (c) the risk profile of the consolidated organization;

          (d) the source and timing of additional funds to fulfill the future
capital and reserve needs of the consolidated organization, including any
requirements imposed by the Office of the Comptroller of the Currency;

          (e) the requirement of section 225.4(a) of Regulation Y of the Board
of Governors that Riggs serve as a source of strength to Riggs Bank, N.A.; and

          (f) provision to the Reserve Bank of regular reports on compliance
with all capital requirements imposed on the consolidated organization.

Contingency Funding Plan

     4. Within 60 days of this Order, Riggs shall submit to the Reserve Bank an
acceptable written contingency plan to address the liquidity position of the
consolidated organization. The plan shall address, at a minimum:

4



--------------------------------------------------------------------------------



 



          (a) Fulfillment of current and future liquidity and funding needs of
the consolidated organization, and the identification of potential funding
sources under various scenarios;

          (b) adequate analysis of volatility and availability of current
funding sources;

          (c) the continuing effect on the organization’s cash flow on the
resolution of issues relating to compliance, internal controls, and risk
management;

          (d) funding needs arising in connection with the resolution of issues
addressed in the May 2004 Order and any potential litigation on related matters;
and

          (e) Riggs’s ability to provide financial support to Riggs Bank, N.A.

Strategic Plan

     5. Within 60 days of this Order, Riggs shall submit to the Reserve Bank an
acceptable written strategic plan to address significant risks that may affect
the operating performance of the consolidated organization. The strategic plan
shall set forth measures to be taken in response to varying contingencies that
may affect the organization’s ability to implement its business initiatives and
achieve its financial goals.

Internal Audit

     6. Riggs shall continue to implement the internal audit program for the
consolidated organization required by paragraph 4 of the May 2004 Order.

     7. Within 60 days of this Order, Riggs shall submit to the Reserve Bank
acceptable written enhancements to the consolidated organization’s internal
audit program. The enhancements shall, at a minimum, address, consider, and
include:

5



--------------------------------------------------------------------------------



 



          (a) Oversight by the audit committee and senior management of all
outsourced audit arrangements to ensure that any weaknesses and deficiencies are
promptly identified and addressed;

          (b) procedures to track the effectiveness of oversight of outsourced
audit work and evaluate the services provided to Riggs;

          (c) such steps as are necessary to ensure that Riggs’s outside audit
firm(s), at a minimum: (i) identifies and reports any internal control and
management information system weakness; (ii) documents the result of
engagement(s) with comprehensive work papers; (iii) tracks the status and
resolution of identified deficiencies; and (iv) effectively executes the annual
audit plan agreed to by Riggs’s audit committee;

          (d) board and senior management oversight of the information
technology audit function, the quality assurance function, and audits of foreign
operations;

          (e) completion of an internal audit plan and the engagement of an
internal auditor for 2005; and

          (f) all other internal audit recommendations in the Report of
Inspection.

Dividends, Interest Payments, Debt and Stock Redemption

     8. (a) Riggs shall not declare or pay any dividends without the prior
written approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation of the Board of Governors (the “Director”).

          (b) Riggs shall not make any distributions of interest, principal, or
other sums with respect to the debentures issued in connection with its trust
preferred securities without the prior written approval of the Reserve Bank and
the Director.

6



--------------------------------------------------------------------------------



 



          (c) Riggs shall not purchase, redeem, or otherwise acquire, directly
or indirectly, any of its stock or its debt without the prior written approval
of the Reserve Bank and the Director.

          (d) All requests for prior written approval shall be received by the
Reserve Bank at least 60 days prior to the proposed dividend declaration date,
payment date, or repurchase date, and shall contain, but not be limited to,
current and projected information on consolidated capital, asset quality,
earnings, liquidity, and cash flow.

Maintenance of Records

     9. Riggs shall take such steps as are necessary to ensure the maintenance
and availability to supervisory authorities of all records of RIBC, including,
without limitation, all records generated or reviewed in connection with the
transaction review at RIBC required by paragraph 8 of the May 2004 Order.

Termination of Prior Order

     10. The May 2004 Order is terminated.

Submissions to the Reserve Bank

     11. The plans and enhancements required by paragraphs 2, 3, 4, 5, and 7 of
this Order shall be submitted to the Reserve Bank for review and approval.
Acceptable plans and enhancements shall be submitted to the Reserve Bank within
the time periods set forth in this Order. Riggs shall adopt the approved plans
and enhancements within 15 days of approval by the Reserve Bank and then shall
fully comply with them. During the term of this Order, the approved plans and
enhancements shall not be amended or rescinded without the prior written
approval of the Reserve Bank.

7



--------------------------------------------------------------------------------



 



     12. Within 30 days after the end of each quarter following the date of this
Order, Riggs shall submit to the Reserve Bank written progress reports detailing
the form and manner of all actions taken to secure compliance with the
provisions of this Order and the results thereof. The Reserve Bank may, in
writing, discontinue the requirement for progress reports or modify the
reporting schedule.

Notices

     13. All communications regarding this Order shall be sent to:

     
(a)
  James Barnes

  Vice President
Federal Reserve Bank of Richmond
Post Office Box 27622
Richmond, VA 23261
 
   
(b)
  Robert L. Allbritton

  Chief Executive Officer
Riggs National Corporation
800 17th Street, NW
Washington, DC 20006-3944

Miscellaneous

     14. The provisions of this Order shall be binding on Riggs and its
institution-affiliated parties in their capacities as such, and their successors
and assigns.

     15. Each provision of this Order shall remain effective and enforceable
until stayed, modified, terminated or suspended in writing by the Board of
Governors.

     16. Notwithstanding any provision of this Order, the Reserve Bank may, in
its sole discretion, grant written extensions of time to Riggs to comply with
any provision of this Order.

     17. The provisions of this Order shall not bar, estop or otherwise prevent
the Board of Governors, the Reserve Bank, or any federal or state agency from
taking any further or other

8



--------------------------------------------------------------------------------



 



action affecting Riggs or any of its current or former institution-affiliated
parties or their successors or assigns.

     By order of the Board of Governors of the Federal Reserve System this 27th
day of January, 2005.

                      RIGGS NATIONAL CORPORATION   BOARD OF GOVERNORS OF THE    
          FEDERAL RESERVE SYSTEM
 
                   
By:
/s/ Robert L. Allbritton   By: /s/ Jennifer J. Johnson

           

  Robert L. Allbritton       Jennifer J. Johnson

  Chief Executive Officer       Secretary of the Board

9